Case 1:17-cv-00435-SOM-RT Document 344 Filed 10/21/20 Page 1 of 4   PageID #:
                                 10824


                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

PHILADELPHIA INDEMNITY        )          CIVIL NO. 17-00435-SOM-RT
INSURANCE COMPANY,            )
                              )          ORDER ADOPTING FINDINGS AND
          Plaintiff,          )          RECOMMENDATION
                              )
     vs.                      )
                              )
OHANA CONTROL SYSTEMS, INC., )
a Hawaii Corporation, AMIR    )
BOROCHOV, and LINDA KINJO,    )
                              )
          Defendants.         )
_____________________________ )

             ORDER ADOPTING FINDINGS AND RECOMMENDATION

            The court has before it the Magistrate Judge’s

“Findings and Recommendation To Grant in Part and Deny in Part

Plaintiff’s Second Motion for Attorneys’ Fees and Related

Nontaxable Expenses” (“F&R”), filed on September 30, 2020.            No

objection has been filed to the F&R.        The court here adopts the

unchallenged F&R.

            Notwithstanding the lack of objection by any party, the

court has taken the time to independently review the F&R.            This

case involved a dispute relating to a performance bond obtained

by Defendant Ohana Control Systems, Inc., a contractor that

installed fire alarms, from Plaintiff Philadelphia Indemnity

Insurance Company.     Ohana had multiple contracts with the State

of Hawaii’s Department of Education.        In return for providing

performance bonds relating to Ohana’s contracts with the State,

Philadelphia Indemnity required Ohana and its individual
Case 1:17-cv-00435-SOM-RT Document 344 Filed 10/21/20 Page 2 of 4   PageID #:
                                 10825


principals to sign an indemnity agreement.         The indemnity

agreement included a requirement that, upon Philadelphia

Indemnity’s demand, Defendants post collateral to cover claims

that might be made by the State and that Philadelphia Indemnity

might be called upon to address.         Following a jury trial on

damages claims, this court issued a post-trial order relating to

Philadelphia Indemnity’s equitable claim that Defendants had to

post collateral.     The amount of collateral that this court

ordered Defendants to post far exceeded the damages awarded by

the jury.

            State law is not entirely clear as to whether the

dollar amount of the collateral should be considered in the

calculation of the 25 percent cap on fee awards set forth in Haw.

Rev. Stat. § 607-14.     This court has not found any express

statement by the Hawaii Supreme Court going to whether such

relief should be considered when the court calculates the 25

percent cap.    This court is cognizant of the possibility that,

given the uncertainties inherent in litigation, Philadelphia

Indemnity may end up not having to pay anything at all to the

State if litigation ensues involving the State’s complaints about

Ohana’s work.    But Defendants agreed to post collateral as part

of their contract with Philadelphia Indemnity, and Philadelphia

Indemnity has incurred attorneys’ fees in enforcing that

obligation.


                                     2
Case 1:17-cv-00435-SOM-RT Document 344 Filed 10/21/20 Page 3 of 4   PageID #:
                                 10826


            In reviewing the F&R, this court has studied Food

Pantry, Ltd. v. Waikiki Business Plaza, Inc., 58 Haw. 606, 575

P.2d 869 (1978).     This court has also found guidance in DFS Group

L.P. v. Paiea Properties, 110 Haw. 217, 131 P.3d 500 (2006), and

Piedvache v. Knabusch, 88 Haw. 115, 962 P.2d 374 (1998).

Although the language of section 607-14 does not discuss the

situation presented by this case and the authorities the court

has identified do not clearly address the issue of whether this

court’s ruling on collateral should be considered in calculating

the 25 percent cap set forth in Haw. Rev. Stat. § 607-14, the

court is satisfied that the recommendation in the F&R is

consistent with the Hawaii legislature’s goal of permitting

reasonable fee awards not exceeding 25 percent of the amount in

issue whenever possible.

            The lack of objection to the F&R makes it unnecessary

for this court to detail all the arguments for and against

treating the collateral award in calculating a fee award.            It may

be that, in a future case, authorities and arguments may be

raised in a similar or analogous situation that will cause this

court to address such detailed arguments.         Not having those

before it at this time, this court adopts the F&R.




                                     3
Case 1:17-cv-00435-SOM-RT Document 344 Filed 10/21/20 Page 4 of 4    PageID #:
                                 10827


            IT IS SO ORDERED.

            DATED: Honolulu, October 21, 2020.



                              /s/ Susan Oki Mollway
                              Susan Oki Mollway
                              United States District Judge




Philadelphia Indemnity Insurance Co. v. Ohana Control Sys., Inc., Civ. No.
17-00435 SOM-RT; ORDER ADOPTING FINDINGS AND RECOMMENDATION




                                      4
